UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6421


ROBERT ALEXANDER VERBAL,

                  Petitioner - Appellant,

             v.

RICKY ANDERSON, Administrator,

                  Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:08-cv-00114-WO-WWD)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Tracy Cunningham, Jr., Amanda Susan Zimmer, LAW OFFICES OF
BRUCE T. CUNNINGHAM, JR., Southern Pines, North Carolina, for
Appellant.    Clarence Joe DelForge, III, Assistant Attorney
General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Alexander Verbal seeks to appeal the district

court’s    order      accepting           the     recommendation         of     the       magistrate

judge     and    denying        relief        on    his      28    U.S.C.       §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or   judge      issues     a    certificate            of    appealability.               28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent      “a       substantial          showing        of    the        denial       of    a

constitutional        right.”               28    U.S.C.       § 2253(c)(2)          (2006).           A

prisoner        satisfies            this        standard         by    demonstrating               that

reasonable       jurists        would        find      that       any   assessment             of     the

constitutional        claims         by     the    district        court      is     debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                             We have

independently reviewed the record and conclude that Verbal has

not made the requisite showing.                         Accordingly, we deny Verbal’s

motion     for    a   certificate             of    appealability          and       dismiss          the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately            presented      in       the    materials

before    the     court        and    argument         would      not   aid     the       decisional

process.

                                                                                           DISMISSED

                                                   2